Case 1:18-cv-01229-JPH-MPB Document 188 Filed 11/10/20 Page 1 of 4 PageID #: 923




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BYRON HUBBARD,                                        )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:18-cv-01229-JPH-MPB
                                                       )
 WEXFORD OF INDIANA, LLC, et al.                       )
                                                       )
                               Defendants.             )


                   Order Denying Motion to Reconsider and Motion to Stay

        In his motion to reconsider and motion to stay, plaintiff Byron Hubbard renews his request

 for appointment of counsel and asks the Court to stay the proceedings in this case. In support, he

 states that he is approved to attend treatment at the Veterans Administration Post Traumatic Stress

 Disorder Inpatient Treatment Center.

        As a practical matter, there are not enough lawyers willing and qualified to accept a pro

 bono assignment in every pro se case. See Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)

 ("Whether to recruit an attorney is a difficult decision: Almost everyone would benefit from having

 a lawyer, but there are too many indigent litigants and too few lawyers willing and able to volunteer

 for these cases."). "Two questions guide [this] court's discretionary decision whether to recruit

 counsel: (1) 'has the indigent plaintiff made a reasonable attempt to obtain counsel or been

 effectively precluded from doing so,' and (2) 'given the difficulty of the case, does the plaintiff

 appear competent to litigate it himself?'" Walker, 900 F.3d at 938 (quoting Pruitt v. Mote, 503 F.3d

 647, 654-55 (7th Cir. 2007)).

        As a threshold matter, litigants must make a reasonable attempt to secure private counsel

 on their own. Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007); see also Thomas v. Anderson, 912


                                                  1
Case 1:18-cv-01229-JPH-MPB Document 188 Filed 11/10/20 Page 2 of 4 PageID #: 924




 F.3d 971, 978 (7th Cir. 2019) (because neither of the plaintiff's requests for counsel showed that

 he tried to obtain counsel on his own or that he was precluded from doing so, the judge's denial of

 these requests was not an abuse of discretion) (citing Pruitt, 503 F.3d at 654–55 (7th Cir. 2007)

 (en banc); Romanelli v. Suliene, 615 F.3d 847, 851–52 (7th Cir. 2010) (explaining that the denial

 of a motion to recruit counsel was justified by the district court's finding that the plaintiff had not

 tried to obtain counsel)). The Court has previously concluded that he has made a reasonable effort

 to recruit counsel on his own. Dkt. 176. He should continue those efforts.

         To decide the second question, the Court considers "'whether the difficulty of the case—

 factually and legally—exceeds the particular plaintiff’s capacity as a layperson to coherently

 present it to the judge or jury himself.'" Olson, 750 F.3d at 712 (7th Cir. 2014) (quoting Pruitt, 503

 F.3d at 655). These questions require an individualized assessment of the plaintiff, the claims, and

 the stage of litigation. The Seventh Circuit has specifically declined to find a presumptive right to

 counsel in some categories of cases. McCaa v Hamilton, 893 F.3d 1027, 1037 (7th Cir. 2018)

 (Hamilton, J., concurring); Walker, 900 F.3d at 939.

         As the Court previously explained, the plaintiff is competent to litigate this action on his

 own at this time. Dkt. 176. The plaintiff's filings in this action reflect that he is able to read and write

 and has prepared his own documents for filing in this case. He has been able to adequately state his

 claims and his requests for relief. Further, the Court previously explained that to the extent that his

 housing situation makes it difficult for him to pursue his claims, he may seek extensions of time as are

 reasonable. Id.

         For the reasons explained above, the plaintiff is competent to litigate the case himself at

 this time. His motion to reconsider the denial of his motion to appoint counsel, dkt. [183], is

 therefore denied. The Court notes that his motion, which contains numerous requests, violates the

 requirement of Local Rule 7-1 that "Motions must be filed separately." But the Court will address

                                                      2
Case 1:18-cv-01229-JPH-MPB Document 188 Filed 11/10/20 Page 3 of 4 PageID #: 925




 Mr. Hubbard's request for a stay in addition to his request for reconsideration of the denial of his

 motion to appoint counsel. Mr. Hubbard's request for a stay is denied. However, the parties shall

 have through December 3, 2020, to complete discovery and January 4, 2021, to file dispositive

 motions.

 SO ORDERED.

 Date: 11/10/2020




                                                  3
Case 1:18-cv-01229-JPH-MPB Document 188 Filed 11/10/20 Page 4 of 4 PageID #: 926




 Distribution:

 BYRON HUBBARD
 275 Medical Drive
 Suite 4477
 Carmel, IN 46032

 All Electronically Registered Counsel




                                         4
